Citation Nr: 0120990	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  97-06 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active service from May 1971 to June 1973.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which declined to reopen the veteran's 
claim for service connection for schizophrenia on the basis 
of new and material evidence.  

In December 1999, the Board remanded the case and instructed 
the RO to formally adjudicate the issue of whether a December 
1974 rating decision contained clear and unmistakable error 
in denying a claim for service connection for a psychosis.  
The RO adjudicated that claim in a December 1999 rating 
decision.  However, the veteran never submitted a notice of 
disagreement within the one-year period after being notified 
of that decision.  Therefore, that issue is not currently 
before the Board.   See 38 U.S.C.A. § 7105.


FINDINGS OF FACT

1.  An unappealed December 1974 rating decision denied 
service connection for psychosis. 

2.  The evidence introduced into the record since the 
December 1974 rating decision bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1974 rating decision which denied service 
connection for a psychosis is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The evidence received since the December 1974 rating 
decision is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 20.1105, 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he currently suffers from 
schizophrenia which was first diagnosed in 1973, within the 
one-year period after his separation from active duty.  
Therefore, service connection for schizophrenia has been 
sought. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  A psychosis, including schizophrenia, may 
be presumed to have been incurred during active military 
service if it becomes manifest to a degree of 10 percent or 
more within one year of discharge from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2000).

An original claim for service connection for psychosis was 
denied by the RO in a December 1974 rating decision.  The 
veteran was notified of that decision and of his appellate 
rights that same month but failed to seek appellate review 
within one year of notification.  As such, that decision is 
final and is not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108; 
see also Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

In addressing whether new and material evidence has been 
presented, the Board notes that a previous test for 
"materiality" adopted by the United States Court of Veterans 
Appeals (Court) in the case of Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) has been invalidated.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
indicated that the Colvin test for "materiality" made it more 
difficult for claimants to submit new and material evidence 
than did the test found in 38 C.F.R. § 3.156, and thus, the 
Federal Circuit overruled Colvin in this respect.  In light 
of the holding in Hodge, the Board is now required to analyze 
newly submitted evidence according to the standard outlined 
in 38 C.F.R. § 3.156(a).  Therefore, the ruling in Hodge, 
which required that only the standard of § 3.156(a) be used, 
must be considered as easing the appellant's evidentiary 
burden when seeking to reopen a previously and finally denied 
claim.  Hodge, supra.  Further, the Court held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin.

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), which states:

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that it 
must be considered in order to fairly decide 
the merits of the claim.

This regulation involves a three-step analysis.  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative 
of the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Evidence is probative when it "tend[s] to prove, or 
actually prov[es] an issue."  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), citing Black's Law Dictionary 1203 (6th ed. 
1990).  Second, the evidence must be shown to be actually 
"new," that is, not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  The third and final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19088, 19089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.

The December 1974 rating decision which denied service 
connection for psychosis is final, as it was the last 
disposition in which the claim was finally disallowed on any 
basis.  The relevant evidence at that time consisted of the 
veteran's service medical records; a July 1974 letter from 
the Milwaukee Mental Heath Clinic indicating that the veteran 
was admitted to that facility in June 1974; and a VA 
hospitalization report dated from July to November 1974 
showing treatment for schizophrenia.  Consequently, the 
evidence that must be considered in determining whether the 
claim may be reopened based on new and material evidence is 
that added to the record since the December 1974 rating 
decision.

Since that decision, statements by the veteran's mother and 
sister were submitted and received at the RO in October 1996.  
Both his mother and sister indicated that they personally 
observed the veteran demonstrate bizarre behavior immediately 
following his separation from service.  The Board finds this 
evidence to be new, as it was not of record at the time of 
the December 1974 rating decision and is not cumulative of 
any other evidence at that time.  In addition, this evidence 
is probative of the central issue in this case as to whether 
the veteran suffered from a psychosis during the one-year 
presumptive period after service.  In Hodge, the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge, 155 F.3d at 
1363.  The Board finds that the submitted lay statements 
constitute such evidence.  Accordingly, the Board concludes 
that new and material evidence has been submitted since the 
December 1974 rating decision; thus, the claim of entitlement 
to service connection for schizophrenia must be reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that a 
remand is appropriate to comply with the Veterans Claims 
Assistance Act of 2000.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for schizophrenia is 
reopened and, to this extent only, the appeal is granted.


REMAND

A review of the record discloses that additional development 
is needed before the Board can adjudicate this claim.  A 
recent amendment to 38 U.S.C.A. § 5107 (West 1991) provides 
that the Secretary shall assist a claimant in developing all 
facts pertinent to a claim for benefits, and recent statutory 
revisions ensure that this duty applies to all new claims for 
compensation.  See 38 U.S.C.A. § 5107(a); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(relevant sections codified at 38 U.S.C.A. §§ 5103A and 
5107(a) (West 2001)); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  This duty includes securing medical 
records to which a reference has been made, as well as 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993). 

By way of background, the veteran's service personnel records 
show that he was disciplined for failing to report to his 
appointed duty station at the prescribed time.  However, his 
service medical records make no reference to any 
psychological problems.  The veteran was separated from 
active duty on June 7, 1973.

A July 1974 letter from the Milwaukee Mental Heath Clinic 
indicates that the veteran was admitted by court order to 
that facility on June 28, 1974.  Apparently, the veteran had 
been seen at a VA medical facility earlier, on June 27, 1974, 
where he had been brought by acquaintances who had found him 
on the lakefront purportedly having auditory hallucinations 
and after apparently being beaten up.  The June 1974 VA 
record indicates that the veteran had undergone x-rays of the 
left orbit at St. Mary's; it was also noted that commitment 
proceedings were underway and that the veteran would probably 
go to Milwaukee County General Hospital the following day.  
Following the Milwaukee County Hospital hospitalization, the 
veteran was admitted to a VA medical facility from July to 
November 1974.  The diagnosis was acute schizophrenic 
episode.  It was noted in this second VA hospitalization that 
at Milwaukee County Hospital the veteran had been treated for 
psychological problems and multiple facial injuries incurred 
in a fight in June 1974.  He reportedly said he was trying to 
find himself and that he had heard voices after ingesting 
LSD.

Following the December 1974 rating decision, the veteran 
submitted extensive VA outpatient treatment and 
hospitalization reports showing treatment for diagnoses of 
schizophrenia and schizo-affective disorder.  These reports 
include numerous VA hospitalization reports dated from 
December 1975 through March 1996; VA outpatient treatment 
reports dated from May 1976 through July 1996; and admission 
reports from the Milwaukee County Medical Center dated from 
October 1992 through April 1993.  However, none of these 
records include a medical opinion concerning the etiology or 
date of onset of the veteran's schizophrenia or schizo-
affective disorder.

As noted above, the veteran's mother and sister submitted 
statements in 1996 in support of the veteran's claim.  Both 
the mother and sister indicated that they personally observed 
the veteran demonstrate bizarre behavior immediately 
following his separation from service.  They explained that 
the veteran came to live with them immediately following his 
separation from active duty.  According to his sister, it was 
during that time that the veteran became belligerent, 
confused, angry, and demonstrated severe mood swings.

Based on these findings, and in light of the recent amendment 
concerning the duty to assist, further development is needed.  
The Board notes that the veteran has not been afforded a VA 
examination in connection with this claim.  Thus, the Board 
finds that the veteran should be afforded a VA psychiatric 
examination to determine the exact nature and etiology of his 
psychiatric disorder.  The claims folder should be provided 
to the examiner for his or her review in connection with the 
examination.

The Board also points out that the RO should ensure that all 
relevant evidence has been obtained.  In particular, the 
record suggests that outstanding treatment records dated in 
1974 may be located at Milwaukee Mental Health Clinic and 
Milwaukee County Hospital and "St. Mary's."  It appears 
that the RO requested records from the Milwaukee County 
Mental Health Complex in April 1999.  However, that facility 
requested a payment of $59.35 before any records could be 
released.  It appears that no records were released from that 
facility because the veteran failed to make the requested 
payment.  Under these circumstances, the Board finds that the 
RO should make an additional attempt to secure these records.  
See Caffrey, 6 Vet. App. at 381; Schafrath, 1 Vet. App. at 
593.  


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment pertaining to 
the veteran's psychiatric disorder.  In 
particular, the RO should request all 
outstanding records from the Milwaukee 
Mental Health Complex Clinic from 1973 to 
1974, and the medical facility referred 
to in the June 1974 VA hospitalization as 
"St. Mary's."  The RO should remind the 
veteran that his cooperation in obtaining 
these records is essential.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  
The RO should ensure that the 
notification and documentation 
requirements mandated by the Veterans 
Claims Assistance Act of 2000 are met.

2.  The veteran should be scheduled to 
undergo a VA psychiatric examination to 
determine the date of onset of his 
schizophrenia.  The claims folder, 
including a copy of this remand, should 
be provided to the examiner for his or 
her review in connection with the 
examination.  All necessary tests and 
evaluations should be performed, and the 
examiner should not render a final 
opinion until after receipt of all test 
results.  Following a review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should respond to 
the following questions: (a) Is it at 
least as likely as not that any chronic 
acquired psychiatric disorder developed 
during service? (b) Is it at least as 
likely as not that a psychosis was 
manifest in the first post-service year? 
(c) Is it at least as likely as not that 
any current acquired psychiatric disorder 
is otherwise related to service?  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

4.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then adjudicate 
the veteran's claim of entitlement to 
service connection for schizophrenia.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at 

this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

